Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 10/22/2021 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 08/09/2021 are withdrawn. 
 
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
For applicant’s argument (p4 of response) with regard to newly amended claim limitations, see the rejection below.
For applicant’s argument (first two paragraphs on p5 of response), that the prior art fails to disclose a single elastic member forms the corner portions, the limitations on which the Applicant relies (i.e., a single continuous elastic member forms the corner portions) are not stated on the claims.  It is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ 2d. Applicant's argument is not persuasive. 
With regard to limitations “a corner portion  .. is provided with an incision extending from the corner portion toward the supporting member” (p5), prior 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2004 055 714 (applicant admitted prior art, D1) in view of JP 2000 42863 (applicant admitted prior art, D2). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to Claim 1, D1 discloses a sealing member for machine tools (Figures 1-7), comprising a plate-shaped supporting member (as shown below in Figure 2) and a flat plate-shaped elastic member (as shown below in Figures 1 and 2), wherein 
the elastic member is attached to the machine tool (Figure 1-2) so as to be sandwiched between an attachment portion of the machine tool and the supporting member (lacks disclosure), the elastic member being in sliding contact with a sliding surface of the machine tool (¶ 0027-0028 of translation), 

the projecting portion (12, 22) has a distal edge (as shown in below in Figure 2) including a plurality of linear portions (as shown below in Figure 1), and a corner portion sandwiched between two adjacent linear portions among the plurality of linear portions (Figures 1 and 3A, and as shown below in Figure 1 and 2), and is provided with an incision (as shown below in Figure 2) extending from the corner portion toward the supporting member side (Figures 1-3A, and as shown below.)  
	D2 teaches a seal assembly where the elastic portion 10 is sandwiched between the attachment portion 34 and the supporting member 13, in Figures 1 and 3 for secure attachment. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to have the elastic member of the sealing system of D1 sandwiched between the attachment portion of the machine tool and the supporting member, as taught by D2, since the claimed invention is merely a combination of known method (such as sandwiching the elastic member between the attachment portion of the machine tool and the supporting member), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secure attachment and effective sealing.    
	Applicants do not point, with particularity, to claim language the invention.



    PNG
    media_image1.png
    746
    713
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    719
    615
    media_image2.png
    Greyscale


As to Claim 3, D1 discloses the sealing member for machine tools according to claim 1, wherein the projecting portion is provided such that a pressing margin of the linear portion (as shown above) is 3 mm or more (¶ 0006).  

As to Claim 4, D1 discloses the sealing member for machine tools according claim 1, wherein the projecting portion is provided with a through hole (32, Figures 1 and 3A) leading to an end portion of the incision (31, Figures 1 and 3A) at a side opposite to the corner portion.  


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2004 055 714 (applicant admitted prior art, D1) and JP 2000 42863 (applicant admitted prior art, D2) and further in view of WO 2007 131312 (hereinafter referred to as D3). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to Claim 2, the combination teaches the sealing member for machine tools according to claim 1, wherein the elastic member includes thermosetting polyurethane (¶ 0013 of D2).
	D3 teaches a known method of adding reducing agent to polyurethane to reduce friction for obtaining abrasion-resistance material (¶ p7, L11-18). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include friction lowering agent to polyurethane in the sealing system as taught by D3, since the claimed invention is merely a combination of known elements (such as adding friction lowering agent to polyurethane), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with low friction.      
 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2004 055 714 (applicant admitted prior art, D1) and JP 2000 42863 (applicant admitted prior art, D2) and further in view of WO 2017 110275 (applicant admitted prior art, D4). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 5, the combination teaches the sealing member for machine tools according to claim 1, wherein the elastic member includes thermosetting polyurethane (¶ 0013 of D2) and cerium oxide particles (lacks disclosure.) 
	D4 teaches a scraper seal having polyurethane elastomer and cerium oxide additives for adjusting harness and friction coefficient (p13, last paragraph of translation.) It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include cerium oxide particle in the elastic sealing member of D1 as taught by D4, since the claimed invention is merely a combination of known elements (such as having cerium oxide as additive), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with adjustable hardness and friction coefficient.       

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675